Appeal from a judgment of the Supreme Court on the verdict of a jury, entered in Sullivan county on April 1,1938, and from an order denying a motion for a new trial. The defendant was an employee of the State and was driving a highway truck from which cinders were being scattered on the surface of the highway to overcome the slippery condition at curves and on hills, caused by snow and ice. The truck was proceeding slowly so as to permit the work to be accomplished by men using shovels. The plaintiff was a passenger in a pleasure car going in the same direction at a rate of speed of twenty-five to thirty miles an hour. The front 'end of the latter car collided with the rear end of the truck. The question before the trial court was whether the truck was provided with the rear lights and reflectors required by the statute. The evidence presented a question of fact, and was sufficient to warrant the verdict of the jury. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.